EXHIBIT Claude Resources Inc. Annual Information Form March 27, 2009 Table of Contents Claude Resources Inc.(“Claude” or the “Company”) Annual Information Form - March 27, 2009 Page Statement Regarding Forward-Looking Information 4 Glossary of Terms 5 Item 1:Corporate Structure 1.1 Name, Address and Incorporation 12 1.2 Subsidiary Corporations 12 Item 2:General Development of the Business 2.1Recent History 12 Item 3:Description of the Company’s Business 3.1General 14 3.2Risk Factors 15 3.3Mineral Properties 20 3.4Statement of Reserves Data and Other Oil and Natural Gas Information 44 Item 4:Dividends 4.1 Dividends 56 Item 5:Description of Capital Structure 5.1General Description of Capital Structure 56 Item 6:Market for Securities 6.1Trading Price and Volume 56 Item 7:Directors and Officers 7.1 Name, Occupation and Security Holdings 57 Item 8:Transfer Agent and Registrar 8.1Transfer Agent and Registrar 59 Item 9:Material Contracts 9.1Material Contracts 59 Item 10:Interests of Experts 10.1Names of Experts 59 10.2Interests of Experts 59 Item 11:Audit Committee 11.1Audit Committee Charter 59 11.2Composition of Audit Committee 59 11.3Relevant Education and Experience 60 11.4Pre-Approval Policies and Procedures 60 11.5External Audit Service Fees 61 Item 12:Additional Information 61 APPENDIX AReport on Reserves Data by Independent Qualified Reserves Evaluator APPENDIX BReport of Management and Directors on Reserves Data and Other Information APPENDIX CAudit Committee Disclosure STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Annual Information Form contains certain forward-looking statements relating but not limited to the Company’s expectations, intentions, plans and beliefs.Forward-looking information can often be identified by forward-looking words such as “anticipate”, “believe”, “expect”, “goal”, “plan”, “intent”, “estimate”, “may” and “will” or similar words suggesting future outcomes, or other expectations, beliefs, plans, objectives, assumptions, intentions or statements about future events or performance.Forward-looking information may include reserve and resource estimates, estimates of future production, unit costs, costs of capital projects and timing of commencement of operations, and is based on current expectations that involve a number of business risks and uncertainties.Factors that could cause actual results to differ materially from any forward-looking statement include, but are not limited to, failure to establish estimated resources and reserves, the grade and recovery of ore which is mined varying from estimates, capital and operating costs varying significantly from estimates, delays in obtaining or failure to obtain required governmental, environmental or other project approvals, inflation, changes in exchange rates, fluctuations in commodity prices, delays in the development of projects and other factors.Forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results to differ materially from expected results. Potential shareholders and prospective investors should be aware that these statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from those suggested by the forward-looking statements.Shareholders are cautioned not to place undue reliance on forward-looking information.By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and various future events will not occur.Claude undertakes no obligation to update publicly or otherwise revise any forward-looking information whether as a result of new information, future events or other such factors which affect this information, except as required by law. METRIC EQUIVALENTS For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Hectares Acres 2.471 Metres Feet (ft.) 3.281 Kilometres (km) Miles 0.621 Tonnes Tons (2000 pounds) 1.102 Grams Troy Ounces 0.032 Claude Resources Inc. – 2008 Annual Information Form 4 GLOSSARY OF TERMS ARTC - Alberta Royalty Tax Credit. Alteration - any change in the mineral composition of a rock brought about by physical or chemical means. Amphibolite - a metamorphic rock that may have originated as a basalt lava flow or mafic dike/sill. Arsenopyrite - the most common arsenic mineral and principal ore of arsenic; occurs in many sulfide ore deposits, particularly those containing lead, silver, and gold. Assaying - laboratory examination that determines the content or proportion of a specific metal (ie: silver) contained within a sample.Technique usually involves firing/smelting. Autoclave - a high pressure and temperature vessel for oxidizing refractory ore.Ore or concentrate is fed into the strong vessel and placed under high pressure and temperature conditions with elevated oxygen levels to liberate the gold or base metals. Bbls - barrels; 34.972 Imperial gallons per barrel or 42 U.S. gallons per barrel. BCF - billion cubic feet. BOPD - barrels of oil per day. Batholith - a very large intrusive mass of igneous rock. Boudinage - a structure common in strongly deformed sedimentary and metamorphic rocks, in which an original continuous competent layer or bed has been stretched, thinned and broken at regular intervals into bodies resembling boudins or sausages. BQ Drill - a drill having a core diameter of 36.5 mm and a hole diameter of 60 mm. Brecciated - broken into sharp-angled fragments surrounded by finer-grained material. Bulk Sample - a collection of representative mineralized material whose location, geologic character and metal assay content can be determined and then used for metallurgical or geotechnical testing purposes. Carbon-in-pulp - a method of recovering gold and silver from pregnant cyanide solutions by absorbing the precious metals within the solution onto granules of activated carbon. Care and Maintenance Basis - in reference to mining means the indefinite suspension of all operations except those services and personnel necessary to insure the safeguarding of mining property and assets against controllable acts. Carried Interest - the Company's working interest share of capital and operating costs are paid by another party for a specified period of time or until a specific event occurs. Chalcopyrite - a sulphide mineral of copper and iron. Clastic - fragments of minerals and rocks that have been moved individually from their places of origin. Core Samples - the cylindrical form of rock called “core” that is extracted from a diamond drill hole.Mineralized sections are separated and these samples are sent to a laboratory for analysis. Cross-cut - a horizontal opening driven from a shaft or haulage drift at an oblique or right angle to the strike of a vein or other orebody. Claude Resources Inc. – 2008 Annual Information Form 5 Crown - Her Majesty the Queen in right of Saskatchewan as represented by the Saskatchewan Ministry of Energy and Resources. Cut-off Grade - the lowest grade of mineralized material that qualifies as a reserve in a deposit (ie: contributing material of the lowest assay that is included in a reserve estimate). Cut Value - applies to assays that have been reduced by a statistically determined maximum to prevent erratic high values from inflating the average. Developed or Development - in oil and natural gas refers to land to which proved or probable reserves have been assigned, with any wells drilled in a developed area specified as development wells. Diamond Drilling - a type of rotary drilling in which diamond bits are used as the rock-cutting tool to produce a recoverable drill core sample of rock for observation and analysis. Dip - the angle that a structural surface, a bedding or fault plane makes with the horizontal, measured perpendicular to the strike of the structure. Disposition - rights granted by the Crown under a permit, claim or lease. Disseminated - where minerals occur as scattered particles in the rock. Dore - the final saleable product from a gold mine. Drift - a horizontal underground opening that follows along the length of a vein or rock formation. Dry Well - a well found to be incapable of producing hydrocarbons in quantities sufficient to justify completion of the well. Electrowinning - the process of recovering metal from solution by electrolysis. Environmental Baseline Study - a geotechnical study that monitors and establishes the numerous naturally occurring base levels present within a specific area/environment.These can include: water chemistry, flora and fauna. Epithermal - low temperature hydrothermal process or product. Exploration - work involved in searching for ore, from prospecting to diamond drilling or driving a drift. Exploration Wells - wells drilled to find hydrocarbons in an unproved area. Face - the end of a drift, crosscut or stope in which work is taking place. Facies - the character and composition of sedimentary deposits. Fault - a fracture or break in rock along which there has been movement. Feasibility Study - a definitive study of the viability of a mineral project by a qualified professional that defines: (1) mining methods, pit configuration, mine scheduling, mine equipment and all related costing, (2) method of mineral processing and all related plant, equipment and costing, (3) necessary determination of all infrastructure required and relevant costs, and (4) all requirements of government and markets for mine operation. A definitive financial analysis of the mineral project taking into consideration all relevant factors, which will establish the presence of a Mineral Reserve and the details of its economic viability. Claude Resources Inc. – 2008 Annual Information Form 6 Felsic - an adjective describing an igneous rock having mostly light colored minerals and rich in silica, potassium and/or sodium rich aluminosilicated minerals. Fire Assay - the assaying of metallic minerals by use of a miniature smelting procedure with various agents. Footwall - the rock on the underside of a vein or ore structure. Fracture - a break or crack in rock. Fracture-controlled - a type of mineralization where circulating fluids deposit minerals preferentially upon fracture planes within a rock mass. Gabbro - a dark-coloured, plutonic rock with quartz between 0 and 5% and feldspar greater than 90%. Geochemistry - the study of the chemical properties of rocks. Geophysical Survey - a scientific method of prospecting that measures the physical properties of rock formations. Common properties investigated include magnetism, specific gravity, electrical conductivity and radioactivity. Gneiss - a layered or banded crystalline metamorphic rock, the grains of which are aligned or elongated into a roughly parallel arrangement. Grade - the metal content of rock with precious metals, grade can be expressed as troy ounces or grams per tonne of rock. Granitoid - a light-coloured, plutonic rock with quartz between 20 and 60 percent. Gross - in reference to land or wells means a 100% interest. When referring to the Company’s natural gas, crude oil, and natural gas liquids production, it means total projected production or reserves from the property. Gross Reserves - total remaining projected production from a 100% interest in the applicable property. Head Grade - the average grade of ore fed into a mill. Highwall - the unexcavated face of ore in an underground stope. Hydrothermal - the products or the actions of heated waters in a rock mass such as a mineral deposit precipitating from a hot solution. Hydrothermal Alteration - the process by which heated or superheated water/solutions alter the chemistry of the rocks they circulate through. ICA - Investment Canada Act (Canada). Igneous - a primary type of rock formed by the cooling of molten material. Indicated Mineral Resource - is that part of a Mineral Resource for which quantity, grade or quality, densities, shape and physical characteristics, can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit.The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. Inferred Mineral Resource - is that part of a Mineral Resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity.The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes. Claude Resources Inc. – 2008 Annual Information Form 7 Intrusion; Intrusive - molten rock that is intruded (injected) into spaces that are created by a combination of melting and displacement. ITA- Income Tax Act (Canada). Lens - a body of ore that is thick in the middle and tapers towards the ends. Lithostructural - an assemblage of rocks that is unified on the basis of structural and lithological features. LT - long tons. Mafic - igneous rocks composed mostly of dark, iron and magnesium-rich minerals. MCF - thousand cubic feet. MLT - thousands of long tons. MMCF - millions of cubic feet. MSTB - thousands of stock tank barrels. Mesothermal - a hydrothermal mineral deposit formed at considerable depth and in the temperature range of 200 to 300 degrees C (Celsius). Measured Mineral Resource - in reference to minerals, means a quantity is computed from dimensions revealed in outcrops, trenches, workings, or drill holes; grade and (or) quality are computed from the results of detailed sampling.The sites for inspection, sampling, and measurement are spaced so closely and the geological character is so well defined that size, shape, depth and mineral content of the resource are well established. Metamorphosed Rocks - rocks that are changed in character by processes of intense heat and pressure deep within the earth’s crust. Metallurgy - the study of the extractive processes which produce minerals from their host rocks. Metallurgical Tests - scientific examinations of rock/material to determine the optimum extraction of metal contained.Core samples from diamond drill holes are often used as representative samples of the mineralization for this test work. Mineral - a naturally formed chemical element or compound having a definitive chemical composition and usually a characteristic crystal form. Mineralization - a natural concentration in rocks or soil of one or more minerals. Mineral Reserve - the economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Prefeasibility Study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Mineral Resource - a concentration or occurrence of natural, solid, inorganic, or fossilized organic material in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics, and continuity of a Mineral Resource are known, estimated or interpreted from specific geological evidence and knowledge. Claude Resources Inc. – 2008 Annual Information Form 8 Muck - ore or rock that has been broken by blasting. Muskeg - a thick deposit of decayed vegetable matter forming swampy areas. Natural Gas Liquids or ngls - primarily consist of propane, butane and condensate. Net Profit Interest - a phrase used to describe a royalty payment made by a producer of metals based on a percentage of revenue from production, less the deduction of the equivalent percentage of costs of commercial production, including exploration, capital and operating costs. Net Smelter Return Royalty/ NSR Royalty - a phrase used to describe a royalty payment made by a producer of metals based on a percentage of gross metal production from the property, less deduction of certain limited costs including smelting, refining, transportation and insurance costs. Pillar - a block of solid ore or other rock left in place to structurally support the shaft, walls or roof of a mine. Plunge - the vertical angle a linear geological feature makes with the horizontal plane. Porphyry - any igneous rock in which relatively large crystals are set in a fine-grained groundmass. Prefeasibility Study - a comprehensive study of the viability of a mineral project that has advanced to a stage where the mining method, in the case of underground mining, or the pit configuration, in the case of an open pit, has been established, and where an effective method of mineral processing has been determined.This study must include a financial analysis based on reasonable assumptions of technical engineering, operating, and economic factors, which are sufficient for a Qualified Person acting reasonably, to determine if all or part of the Mineral Resource may be classified as a Mineral Reserve. Probable Mineral Reserve - the economically mineable part of an indicated, and in some circumstances, a Measured Mineral Resource, demonstrated by at least a Prefeasibility Study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Proven Mineral Reserve - the economically mineable part of a Measured Mineral Resource demonstrated by at least a Prefeasibility Study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. Pulp - a mixture of ground ore and water. Pyrite - an iron sulphide mineral (FeS2), the most common naturally occurring sulphide mineral. Pyrrhotite - a bronze-colored, often magnetic iron sulphide mineral. Qualified Person - an individual who is an engineer or geoscientist with at least five (5) years of experience in mineral exploration, mine development, mine operation, project assessment or any combination of these; has experience relevant to the subject matter of the mineral project and technical report; and is a member in good standing of a professional association. Quartz - crystalline silica; often forming veins in fractures and faults within older rocks. Quartz Monzonite - a coarse grained, quartz rich igneous rock usually occurring as a smaller rock mass associated with major granitic bodies. Raise - a vertical or inclined underground working that has been excavated from the bottom upward. Recovery Rate - the percentage of valuable metal in the ore that is recovered by metallurgical treatment. Claude Resources Inc. – 2008 Annual Information Form 9 Refractory - ore that resists the action of chemical reagents in the normal treatment processes and which may require pressure leaching or other means to affect the full recovery of the valuable minerals. Resource - a concentration of mineral material in such form and amount that economic extraction of a commodity from the concentration is currently or potentially feasible.Locations, grade, quality or quantity are estimated from specific geological evidence. Reverse Circulation Drilling (RC) - a drilling method used in geological appraisals whereby the drilling fluid passes inside the drill stem to a down-the-hole percussion bit and returns to the surface outside the drill stem carrying the drill chip samples. Roasting - to heat a refractory ore to drive off volatile substances or oxidize the ore.The oxidation of the ore liberates the gold. Sericite - a fine-grained potassium mica found in various metamorphic rocks. Shear Zone - a zone in which shearing has occurred on a large scale so that the rock is crushed and brecciated. Showing - surface occurrence of mineral. Shrinkage Stoping - any mining method in which broken ore is temporarily retained in the stope to provide a working platform and/or to offer temporary support to the stope walls during active mining. Silification - the insitu alteration of a rock, which involves an increase in the proportion of silica minerals. Sill - an intrusive sheet of igneous rock of roughly uniform thickness that has been forced between the bedding planes of existing rock; the initial horizontal drift along the strike of the ore vein. Specific Gravity - the ratio between the weight of a unit volume of a substance and that of water. Splay - one of a series of divergent small faults or fractures at the extremities of a major fault. STB - stock tank barrels equals 34.972 Imperial gallons or 42 U.S. gallons. Stope - an underground excavation from which ore has been extracted, either above or below a level.Access to stopes is usually by way of adjacent raises. Stratigraphy - the sequence of bedded rocks in a particular area. Supergene Effects - the near surface effect of the water/solutions percolating down from the earth’s surface (weathering); these solutions can dissolve minerals at the surface and then reconcentrate at depth. Synform - a fold whose limbs close downward in strata for which the stratigraphic sequence is unknown. Tailings Pond - a low-lying depression used to confine tailings, the prime function of which is to allow enough time for heavy metals to settle out or for cyanide to be destroyed before water is discharged into the local watershed. Tonne - a metric ton or 2,204 pounds. Tourmaline - a complex, crystalized silicate containing boron. Trenching - the process of exploration by which till is removed from a trench cut from the earth’s surface. Undeveloped Acreage - in reference to oil and natural gas reserves, means land to which no proven or probable reserves have been assigned. Claude Resources Inc. – 2008 Annual Information Form 10 Unitized - the consolidation of several producing leases into one operating unit; is usually undertaken to enable greater recovery of natural gas, crude oil and liquids because it allows for more economical operations. Vein - a thin, sheet-like, cross-cutting body of hydrothermal mineralization, principally quartz. Volcanics - those originally molten rocks, generally fine grained, that have reached or nearly reached the Earth’s surface before solidifying. Waste - barren rock in a mine, or mineralized material that is too low in grade to be mined and milled at a profit. Waterflood - a method of secondary recovery in which water is injected into an oil reservoir to force additional oil out of the reservoir rock and into the well bore of producing wells. Weighted Average Exercise Price - the average price calculated when the grant price of each stock option is multiplied by the number of options for each option grant price.The result is summed and the total divided by the sum of the options granted. Weighted Average Remaining Life - the average remaining life of stock options outstanding calculated when the remaining life of each stock option is multiplied by the number of options for each grant price.The result is summed and the total divided by the sum of the options granted. Working interest or WI - in reference to oil and natural gas reserves, means the interest held by Claude in land or wells. This interest normally bears its proportionate share of capital and operating costs as well as royalties or other production burdens.The working interest percentage is expressed before royalty interests. Working Interest Reserves - in reference to oil and natural gas reserves, means the remaining reserves of the property multiplied by the Company’s percentage working interest. Claude Resources Inc. – 2008 Annual Information Form 11 Item 1Corporate Structure 1.1Name, Address and Incorporation Claude Resources Inc. (“Claude” or the “Company”) was incorporated as a private corporation under the Canada Business Corporations Act (the “CBCA”) on March 26, 1980 and was converted to a public company by Articles of Amendment dated September 16, 1980.The Articles of Claude were restated by Restated Articles of Incorporation dated November 14, 1988.Articles of Reorganization dated November 8, 1993 were filed by Claude pursuant to the CBCA, which resulted in all then issued and outstanding 7.5% Convertible Redeemable First Preferred Shares, Series I in the capital of the Company being changed into Common Shares.By Articles of Amendment dated October 23, 1996, the Company’s Articles were amended to give the directors the ability to appoint additional directors to the board, not to exceed one-third of the number of directors elected at the previous annual meeting of shareholders. During 1998, the Company acquired 100% of the issued and outstanding common shares of Madsen Gold Corp.pursuant to a take-over bid offer made by Claude on March 13, 1998 (the "Take-over Offer"), andall of the outstanding shares of 3377474 Canada Inc., owner of the mineral property, mill and equipment related to the Tartan Lake gold mine. Claude amalgamated, effective January 1, 2000, with its subsidiaries Madsen Gold Corp. and 3377474 Canada Inc.The amalgamated Company carries on business under the name Claude Resources Inc. Prior to the amalgamation, Claude dissolved three of its remaining subsidiaries.The subsidiaries dissolved were Centaur Mining Contractors Corp., Jael Explorations Limited (“Jael”) and RSGM Exploration Limited (“RSGM”).Both Jael and RSGM were wholly-owned subsidiaries of Madsen Gold Corp.Following dissolution, the remaining assets of these subsidiaries were transferred to Claude.The amalgamation and dissolutions were intended to reduce the administrative and corporate governance requirements and expense associated with maintaining a number of different corporations. Effective June 13, 2008, the Corporation dissolved 574095 Alberta Ltd., an Alberta Company that held the Corporation’s oil and natural gas assets located in Alberta, Canada.Following dissolution, the remaining assets of this subsidiary were transferred to Claude.The dissolution was intended to reduce administrative expense. The registered office of the Company is located at 1500, 410 - 22nd Street East, Saskatoon, Saskatchewan, S7K 5T6.Its principal executive office is located at 200, 224 - 4th Avenue
